DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-13 and 18-19 are allowed. Claims 14-15, 17 and 20 are pending in this application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lell (DE102015112141A1).
Regarding claim 14, Lell teaches a triggerable melting fuse (i.e. disconnector 10) (fig.6) for protecting devices that are connectable to a power supply system (abstract, for high DC and AC currents at high voltages), consisting of at least one fusible conductor (i.e. connecting 
Regarding claim 15, Lell teaches the triggerable melting fuse according to claim 14, characterized in that the at least one geometric bottleneck has a residual cross-section, which is smaller than the residual cross-section of the electrical bottlenecks ([0039], connecting element has at least one mechanically weakened cross-section).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Lell (DE102015112141A1), and further in view of Johnston (US3040660A).
Regarding claim 17, Lell teaches the triggerable melting fuse according to claim 14.
Lell, in the current embodiment does not teach the triggerable melting fuse characterized in that the actuator is comprised of a piston, the movement of which is triggered by a bridge igniter.
Lell, in an alternate embodiment teaches the triggerable melting fuse characterized in that the actuator is comprised of a piston (i.e. punching piston 24) (fig.1a), the movement of which is triggered ([0051], piston is thus pressed).
Lell does not teach that the trigger is a bridge igniter.

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have optionally included the bridge wire device in Lell, as taught by Johnston, as it provides the advantage of safety in handling the trigger of the piston.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Lell (DE102015112141A1), and further in view of Bogart (US1761760).
Regarding claim 20, Lell teaches the triggerable melting fuse according to claim 14.
Lell does not teach the triggerable melting fuse characterized in that the protection device is a surge protection device.
Bogart teaches a triggerable melting fuse (i.e. fuse cutter) (fig.3) characterized in that the protection device is a surge protection device (page 1 right column lines 74-76, such protective devices as circuit breakers and overload relays).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have optionally protected a surge protection device in Lell, as taught by Bogart, as it provides the advantage of protecting the circuit fully in case of fuse malfunction.

Allowable Subject Matter
Claims 1-13 and 18-19 are allowed.

Regarding claim 1, Douglass (US5077534A), Schlaak (US20160268089A1) and Kern (WO1997041581A1) have been found to be the closest prior arts.
Douglass teaches a triggerable melting fuse (i.e. fusible element 22) (fig.1) wherein an extinguishing medium (i.e. filler 28) (fig.1) is introduced into a housing (i.e. tube 16) (fig.1). Schlaak also teaches a triggerable melting fuse (abstract, a fuse) wherein an extinguishing medium (abstract, arc quenching material) is introduced into a housing (abstract, fuse body).  
Kern teaches a triggerable fuse (i.e. pyrotechnic fuse element 10) (fig.1) characterized in that an extinguishing medium-free region (i.e. cavity 14) is formed in a housing (i.e. housing 12) such that at least one fusible conductor (i.e. electrical current conductor 16) (fig.1) is exposed (e.g. part 32 is exposed to cavity 14) (fig.1), wherein, via an access in the housing (e.g. area where electrical supply lines 26 is present) (fig.1), a mechanical separating element (i.e. separating element 22) (fig.1) that is introducible into the extinguishing medium-free region in order to mechanically destroy the at least one fusible conductor (i.e. plastic piston 20 in the form of a plastic sword) (fig.1) depending on the trigger device ([0022], pyrotechnic charge 24 in the housing 12 with an ignition element (not shown)) (please see attached foreign reference page 24/ last but one page for English translation of description and paragraph references).
Claim 1 is indicated as containing allowable subject matter because prior art fails to teach or suggest, either taken alone or in combination all of the limitations of claim 1, especially “A triggerable melting fuse ….. wherein an extinguishing medium is introduced into the housing. 
Claims 2-13 and 18-19 are indicated as allowable for the same reason.

Response to Arguments
Applicant’s arguments, see page 8 lines 12-20, filed 04/29/2021, with respect to claim 1 have been fully considered and are persuasive.  The 35 U.S.C. 103 rejection of claim 1 has been withdrawn. 
Applicant’s arguments with respect to claim 14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SREEYA SREEVATSA whose telephone number is (571)272-8304.  The examiner can normally be reached on M-Th 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V Tran can be reached on (571)270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SREEYA SREEVATSA/Examiner, Art Unit 2839                                                                                                                                                                                                        05/18/2021




	/THIENVU V TRAN/                                                     Supervisory Patent Examiner, Art Unit 2839